 AMERICAN OIL COMPANY655On the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Stubnitz Greene Corporation is an employer within the meaning of Section2 (2) of the Act.2.District 50, Local No. 13366, United Mine Workers of America, and Inter-national Union, United Automobile, Aircraft and Agricultural Implement Workersof America, AFL-CIO, are labor organizations within the meaning of Section 2 (5)of the Act.3.By causing Stubnitz Greene Corporation to discriminate in regard to the tenure,of employment of Laura Jastrzenski in violation of Section 8 (a) (3) of the Act, theRespondent Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (2) of the Act.4.By restraining and coercing employees in the exercise of rights guaranteed bySection 7 of the Act, the Respondent Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 ('b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL MEMBERS OF DISTRICT 50, LOCAL No. 13366, UNITED MINEWORKERS OF AMERICA, AND TO ALL EMPLOYEES OF STUBNITZ GREENE CORPORA-TION, CHESTER, PENNSYLVANIAPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT cause or attempt to cause Stubnitz Greene Corporation, itsofficers, agents, successors, or assigns, to discriminate against Laura Jastrzenski,or any other employee in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employees of saidEmployer in the exercise of the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as authorized bySection 8 (a) (3) of the Act.WE WILL make Laura Jastrzenski whole for any loss of pay suffered by heras a result of the discrimination against her.WE WILL notify said Employer and Laura Jastrzenski that we have noobjection to her employment, with full rights and privileges.DISTRICT 50, LOCAL No. 13366, UNITEDMINE WORKERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for sixty .(60) days from the date hereof andmust not be altered, defaced, or covered by any other material.American Oil CompanyandOil, Chemical and Atomic WorkersInternational Union, AFL-CIO, PetitionerAmerican Oil CompanyandLocal 251, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO, Petitioner.CasesWas. 1-RC-4794 and1-RC-41826.March 15, 1957ORDEROn January 18, 1957, Oil, Chemical and Atomic Workers Inter-national Union, AFL-CIO, filed a petition for certification of repre-117 NLRB No. 101. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentatives in Case No. 1-RC-4794 for a unit of all employees of theEmployer, including truckdrivers.Thereafter, on February 4, 1957,the Regional Director for the First Region approved a stipulationfor certification upon consent election entered into by the parties.In accordance with the stipulation, an election was conducted by theRegional Director on February 21, 1957.On March 4, 1957, theRegional Director issued a certification of representatives to Oil,Chemical and Atomic Workers International Union, AFL-CIO.On February 15, 1957, Local 251, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America,AFL-CIO, filed a petition for certification of representatives in CaseNo. 1-RC-4826, seeking a unit of all truckdrivers, requested the rightto intervene in the petition filed in Case No. 1-RC-4794, and submitteda timely showing of interest in support thereof. By letter dated Feb-ruary 19, 1957, the Regional Director dismissed the petition filed inCase No. 1-RC-4826, and on February 27, 1957, Local 251 filed anappeal from the dismissal.The Board having duly considered the matter,IT IS HEREBY ORDERED that the certification of representatives issuedin Case No. 1-RC-4794 be, and it hereby is, revoked, and the electionheld on February 21,1957, set aside.IT IS FURTHER ORDERED that the RegionalDirector'sdismissalof thepetition for certification of representatives in Case No. 1-RC-4826be, and it hereby is, reversed; and the case is hereby remanded to theRegional Director for further proceedings consistent with the fore-going action.By direction of the Board:GEORGE A. LEE T,Assistant Executive Secretary.The Gemex CorporationandLocal 50, International JewelryWorkers Union,AFL-CIO,Petitioner.Case No. 2-RC-8427.March 18,1957DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a sipulation for certification upon consent election exe-cuted October 19, 1956, an election by secret ballot was conducted onDecember 11, 1956, among the employees in the stipulated unit, underthe direction and supervision of the Regional Director for the SecondRegion.Following the election, the parties were furnished a tallyof ballots which showed that of approximately 400 eligible voters,368 cast ballots, 180 cast votes for the Petitioner, 183 cast votes againstthe Petitioner, 1 was void, and 4 were challenged.On December 14,117 NLRB No. 100.